Citation Nr: 1141650	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-21 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for trauma to tooth number (no.) 10 for purposes of VA outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from June 1959 to July 1963.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The preponderance of the competent evidence supports the finding that pathology of and eventual removal of tooth no. 10 was due to in-service dental trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for service connection for trauma sustained to tooth no. 10 for purposes of eligibility for VA outpatient treatment. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.383, 17.161 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

As indicated below, the Board is granting the benefits sought on appeal of entitlement to service connection for a dental disability for purposes of VA outpatient treatment. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and          need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993).         See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Governing Law, Background and Analysis

In regard to claims for service connection for a dental disability, under 38 C.F.R.         § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely       for the purpose of establishing eligibility for outpatient dental treatment under                38 C.F.R. § 17.161. The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161. Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 38 C.F.R. § 17.161(c). Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability. 38 C.F.R. § 17.161(b).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

Generally, for VA adjudicatory purposes, a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Lay testimony is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is considered competent to report on that of which he or she has personal knowledge). 

Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit had further held in Colantonio v. Shinseki, 606 F.3d 1378        (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

Based on review of the case facts and circumstances in light of the regulatory requirements to establish the benefit sought, the Board finds that the Veteran's claim has been sufficiently established. Initially, it is noted for purpose of clarification that the Veteran only requests that service connection be established for VA dental treatment purposes. Given that the Veteran's claimed dental condition was one which necessitated removal of the tooth no. 10 but still did not involve any loss of substance of the body of the maxilla or mandible, or surrounding tissue, his claimed condition is not one which would be subject to VA disability compensation in any event. As a result, the present issue concerns entirely whether there is a basis for entitlement to VA outpatient treatment, and not disability compensation. 

The provision under which the Veteran seeks to establish outpatient treatment eligibility is under Class II(a) for disability due to in-service trauma. The Board therefore considers this claim with reference to the requirement that there is a showing of precipitating dental trauma underlying the condition claimed.  

In furtherance of his claim, the Veteran indicates that the tooth no. 10 (a left front tooth) initially received injury in 1960 at the barracks where he was stationed when a foot locker fell down and contacted him on the mouth, which caused the tooth to become chipped. According to the Veteran, military dental personnel at                Camp Lejeune placed a cap on the tooth. The following year while participating in a practice boxing match as a member of at Camp Lejeune boxing team the Veteran had a portion of the tooth knocked out. This time he had a gold crown placed on the tooth. The tooth later developed an abscess, and at Charleston, South Carolina naval base a dentist completed a root canal of tooth no. 10. The Veteran states that he presently has no tooth in this location, and is seeking to have created a replacement tooth.

On review of the available evidence, the Veteran's STRs include his dental record, which shows in relevant part that on June 12, 1961 he had a temporary crown installed at tooth no. 10 at the Camp Lejeune medical facility. There is no immediate statement as to why this was completed. On December 10, 1962           the Veteran again underwent treatment to have a root canal performed on tooth         no. 10, this time at Charleston Naval Base. Otherwise, STRs are generally absent reference to any dental problems for tooth no. 10. However, the fact that the Veteran participated in recreational boxing is confirmed in itself through a February 1962 clinical record stating that the Veteran had injured his nose in a boxing match with possible deviated septum. 

The Veteran underwent a June 2007 VA Compensation and Pension examination with regard to the instant claim. The examining dentist observed that he had seen the Veteran on an emergent basis in December 2006. At this time, the Veteran's tooth no. 10 had been previously endodontically treated and had a porcelain-fused metal crown placed. The Veteran was advised that the tooth was nonrestorable and indicated for extraction at that time. The Veteran had refused indicated care unless the tooth was going to be replaced. He had stated a history of in-service trauma to tooth no. 10, and was advised to file a VA claim.

Upon more recent VA examination the Veteran presented with tooth no. 10 previously exfoliated and in his hand. The Veteran gave information concerning the trauma episode without documentation, having been hit by a falling object and having sustained a boxing injury. The VA examiner indicated his review of the claims file, including old medical and dental records. The examiner noted the one instance of recorded treatment to tooth no. 10, but that the progress note never noted the cause of treatment given. 

The VA examiner determined that there was no written documentation to support the claim, and 45 years had lapsed, bringing multiple other possible etiologies to be considered into the loss of tooth no. 10. The conclusion was that there was no documented cause and effect established. 

From its review of the preceding, the Board concludes that service connection for VA outpatient treatment purposes is established. Essentially, the Board finds competent and credible the Veteran's lay testimony insofar as that the dental condition to tooth no. 10 he sustained during service involved traumatic injury. While the underlying instance of trauma is not directly reflected in service dental records, the exact nature of the dental procedures performed, down to the location where they were carried out, is accurately reflected in the Veteran's repeated          lay statements on the circumstances surrounding his injury. Moreover, the fact that the Veteran participated in recreational boxing and sustained a level of injury due to this including a deviated septum is clearly documented already in STRs, and it would not be outside the realm of reasonable probability that there was some traumatic injury involving tooth no. 10 during the course of this endeavor. In sum, even though there is no definitive documented proof of injury, the Veteran's own description of events is internally consistent and likewise consistent with other known facts, to the extent that the Board ascribes significant credibility to his account of those events. 

The Board further recognizes that the June 2007 VA dental examiner was unable to ascertain a cause and effect relationship between the in-service injuries described, and more recent pathology. However, this opinion is ultimately based on inaccurate underlying facts, since the VA examiner only believed there to be a single instance of dental treatment sustained to tooth no. 10 in service, when in fact there were     two such instances more consistent with what the Veteran has specifically alleged.         See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). For this reason, the Board chooses to ascribe minimal probative weight to the VA medical opinion in this case.
See e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, resolving all reasonable doubt in the Veteran's favor on this claim,  under VA's benefit-of-the-doubt doctrine, the criteria for VA outpatient eligibility for dental services involving tooth no. 10 have been met. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for trauma to tooth no. 10 for purposes of VA outpatient treatment is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


